
	
		II
		111th CONGRESS
		1st Session
		S. 341
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2009
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Economic Adjustment Assistance grant program
		  to improve assistance for areas affected by long-term economic deterioration
		  and severe economic dislocation relating to the manufacturing industry sector,
		  to amend the Workforce Investment Act of 1998 to expand the national emergency
		  grants program, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Main Street Manufacturing
			 Communities Reinvestment Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Economic Adjustment Assistance
					Sec. 101. Enhancement of Economic Adjustment Assistance grant
				program.
					TITLE II—Emergency assistance to displaced workers
					Sec. 201. National emergency grants for manufacturing
				workers.
					Sec. 202. Authorization of appropriations.
					Sec. 203. Conforming amendments.
					TITLE III—Increasing technological skills of automobile industry
				workers in manufacturing new technologically advanced, energy efficient, and
				renewable fuel powered motor vehicles
					Sec. 301. Advanced training partnership grants to upgrade
				automobile industry workers' skills concerning new technologically advanced,
				energy efficient, and renewable fuel powered motor vehicles.
				
			IEconomic
			 Adjustment Assistance
			101.Enhancement of
			 Economic Adjustment Assistance grant program
				(a)In
			 generalSection 209(b) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(b)) is
			 amended—
					(1)in paragraph (1), by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
					(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(3)in the matter
			 preceding subparagraph (A), as redesignated by paragraph (2), by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalExcept as provided in paragraph (2), the
				Secretary
							;
				and
					(4)by adding at the end the following:
						
							(2)Waivers for
				manufacturing industry sectorIn the case of a request for a
				grant to meet a special need described in paragraph (1)(A) that relates to an
				industry classified under section 31, 32, or 33 of the North American
				Industrial Classification System, the Secretary may—
								(A)waive the
				requirement under paragraph (1)(B) if the area in which the project is to be
				carried out has a streamlined economic development strategy consisting of a
				plan by the eligible recipient that has the written approval of the Governor of
				the State in which the area is located; and
								(B)provide
				assistance with respect to economic dislocation described in subsection (a)
				without regard to whether such economic dislocation was sudden or arose from an
				event that occurred more than 24 months before the date the application for a
				grant is filed by an eligible
				recipient.
								.
					(b)Authorization
			 of appropriations
					(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 of Commerce $2,000,000,000 to provide grants under section 209 of the Public
			 Works and Economic Development Act of 1965 (42 U.S.C. 3149) for special needs
			 relating to the manufacturing industry sector under subsection (b)(2) of such
			 section, as added by subsection (a), with priority for special needs relating
			 to the automotive industry sector.
					(2)Salaries and
			 expensesThe Secretary may expend up to 4 percent of the amount
			 appropriated pursuant to paragraph (1) for salaries and expenses in order to
			 expedite the provision of grants relating to the manufacturing industry sector
			 under such section 209.
					(3)DefinitionsIn
			 this subsection:
						(A)Automotive
			 industry sectorThe term automotive industry sector
			 means the part of the manufacturing industry sector that includes the
			 industries classified under code numbers 3361, 3362, and 3363 of the North
			 American Industrial Classification System.
						(B)Manufacturing
			 industry sectorThe term manufacturing industry
			 sector means the industries classified under section 31, 32, and 33 of
			 the North American Industrial Classification System.
						IIEmergency
			 assistance to displaced workers
			201.National
			 emergency grants for manufacturing workers
				(a)RedesignationsSection
			 173 of the Workforce Investment Act of 1998 (29 U.S.C. 2918) is amended—
					(1)by redesignating
			 subsection (b) as subsection (h) and moving that subsection to the end of that
			 section; and
					(2)by redesignating
			 subsection (c) as subsection (b).
					(b)Types of
			 national emergency grantsSection 173(a) of such Act (29 U.S.C.
			 2918(a)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 (1) and inserting (1)(A);
						(B)by striking
			 subsection (c) and inserting subsection
			 (b);
						(C)by adding
			 and at the end; and
						(D)by adding at the
			 end the following:
							
								(B)to an entity described in subsection
				(c) to provide, in accordance with that subsection, employment and training
				assistance to manufacturing workers who lost employment due to a plant closure,
				or mass layoff, or experienced a change in employment status due to a plant
				shutdown, that resulted in such an employment loss or change in employment
				status at a single site of employment for 50 or more
				workers;
								;
						(2)in paragraph (3),
			 by striking paragraphs (1) and (2) and inserting
			 paragraphs (1)(A) and (2); and
					(3)in paragraph
			 (4)(A), by striking 173(c)(1)(B) and inserting
			 173(b)(1)(B).
					(c)Employment and
			 training assistance requirementsSubsection (b) (as redesignated
			 by subsection (a)(2) of this section) of section 173 of the Workforce
			 Investment Act of 1998 is amended, in paragraphs (1)(A) and (2)(A), by striking
			 subsection (a)(1) and inserting subsection
			 (a)(1)(A).
				(d)Employment and
			 training assistance for manufacturing workersSection 173 of the
			 Workforce Investment Act of 1998 is amended by inserting before subsection (d)
			 the following:
					
						(c)Employment and
				training assistance for manufacturing workers
							(1)DefinitionsIn
				subsection (a)(1)(B) and this subsection:
								(A)Automobile
				industry workerThe term automobile industry worker
				means a worker in an automobile-related industry, classified under code number
				3361, 3362, or 3363 of the North American Industrial Classification
				System.
								(B)Eligible
				workerThe term eligible worker means a
				manufacturing worker who lost employment due to a plant closure or mass layoff,
				or experienced a change in employment status due to a plant shutdown, that
				resulted in such an employment loss or change in employment status at a single
				site of employment for 50 or more workers.
								(C)Employment and
				training assistanceThe term employment and training
				assistance means training activities, job search allowances, relocation
				allowances, and needs-related payments, as specified in paragraphs (4) through
				(7).
								(D)Mass layoff;
				plant closureThe terms mass layoff and plant
				closure are defined as such terms, within the meaning of subsection
				(a)(1)(A).
								(E)Manufacturing
				workerThe term manufacturing worker means a worker
				in an industry classified under section 31, 32, or 33 of the North American
				Industrial Classification System.
								(2)Grant recipient
				eligibility
								(A)Eligible
				entityIn this paragraph, the term entity has the
				meaning given the term in subsection (b)(1)(B).
								(B)ApplicationTo
				be eligible to receive a grant under subsection (a)(1)(B), an entity shall
				submit an application to the Secretary in such manner, and containing such
				information, as the Secretary may require. The Secretary shall accept
				applications for such grants on an ongoing basis.
								(C)PriorityIn
				awarding grants under subsection (a)(1)(B), the Secretary shall give priority
				to—
									(i)eligible entities
				proposing projects to serve automobile industry workers; and
									(ii)eligible
				entities proposing to serve areas with the greatest number of eligible
				workers.
									(D)ConsiderationsIn
				awarding grants under subsection (a)(1)(B), the Secretary shall take into
				consideration the costs of the services to be provided and the reasonableness
				of those costs. In determining reasonableness of costs for a grant to an
				entity, the Secretary shall not take into account the amount of Federal
				financial assistance provided to the entity.
								(3)Participant
				eligibilityIn order to be eligible to receive employment and
				training assistance under a grant awarded under subsection (a)(1)(B), an
				individual shall be an eligible worker.
							(4)Training
				activities
								(A)In
				generalA grant under subsection (a)(1)(B) may be used to provide
				a training activity, consisting of any service that is a core service under
				section 134(d)(2), an intensive service under section 134(d)(3)(C), or a
				training service under section 134(d)(4)(D).
								(B)Prohibition on
				additional eligibility requirementsNone of the eligibility
				requirements of paragraph (3)(A), or subparagraph (A), (B), or (E) of paragraph
				(4), of section 134(d) shall apply to services described in subparagraph (A)
				and provided under this subsection.
								(5)Job search
				allowance
								(A)In
				generalA grant under subsection (a)(1)(B) may be used to provide
				a job search allowance to an eligible worker. Such allowance, if provided,
				shall provide reimbursement to the worker of not more than 90 percent of the
				cost of necessary job search expenses. Such allowance may not exceed $1,250
				unless the need for a greater amount is justified in the application for the
				grant submitted under paragraph (2)(B) and approved by the Secretary.
								(B)Criteria for
				granting job search allowancesSuch a job search allowance may be
				provided only—
									(i)to assist an
				eligible worker, in securing a job within the United States; and
									(ii)if an eligible
				worker cannot reasonably be expected to secure suitable employment in the
				commuting area in which the worker resides.
									(6)Relocation
				allowance
								(A)In
				generalA grant under subsection (a)(1)(B) may be used to provide
				a relocation allowance to an eligible worker. Such an allowance may only be
				provided to assist an eligible worker in relocating within the United States
				and only if—
									(i)such worker
				cannot reasonably be expected to secure suitable employment in the commuting
				area in which the worker resides; and
									(ii)such
				worker—
										(I)has obtained
				suitable employment affording a reasonable expectation of long-term employment
				in the area in which the worker wishes to relocate; or
										(II)has obtained a
				bona fide offer of employment described in subclause (I).
										(B)Amount of
				relocation allowanceThe amount of any relocation allowance for
				any eligible worker may not exceed the amount that is equal to the sum
				of—
									(i)90 percent of the
				reasonable and necessary expenses, as determined by the grant recipient,
				incurred in transporting the worker and the worker's family, if any, and
				household effects; and
									(ii)a lump sum
				equivalent to 3 times the worker's average weekly wage (on the date of the
				employment loss or change in employment status) described in paragraph (1)(A),
				up to a maximum payment of $1,250, unless the need for a greater amount is
				justified in the application for the grant submitted under paragraph (2)(B) and
				approved by the Secretary.
									(7)Needs-related
				paymentsA grant under subsection (a)(1)(B) may be used in order
				to provide needs-related payments to an eligible worker, if the grant
				agreement—
								(A)requires that
				such payments shall be provided to an eligible worker only if such
				worker—
									(i)does not qualify
				or has ceased to qualify for unemployment compensation;
									(ii)has been
				enrolled in a training activity described in paragraph (4) by the end of the
				13th week of the worker's initial unemployment compensation benefit period, or,
				if later, by the end of the 8th week after the worker is informed that a
				short-term layoff will in fact exceed 6 months; and
									(iii)is
				participating in a training activity described in paragraph (4) except that no
				worker shall be disqualified pursuant to this clause for a failure to
				participate that is not the fault of the worker;
									(B)provides that to
				qualify for such payments the worker shall currently receive, or be a member of
				a family that currently receives, a total family income (exclusive of
				unemployment compensation, child support payments, and cash payments under a
				Federal, State, or local income-based public assistance program) that, in
				relation to family size, is not in excess of the lower living standard income
				level;
								(C)provides that the
				levels of such payments shall be equal to the higher of—
									(i)the applicable
				level of unemployment compensation, adjusted for the period involved; or
									(ii)an amount equal
				to the poverty line, adjusted to the period involved;
									(D)provides for the
				adjustment of payments to reflect changes in total family income; and
								(E)provides that the
				grant recipient shall obtain information with respect to such income, and
				changes in such income, from the eligible worker.
								(8)Limit on
				administrative expensesOf the funds appropriated under section
				137(c) and reserved for grants under subsection (a)(1)(B), not more than 10
				percent may be used for administrative expenses associated with the grants
				(including the provision of technical assistance for the preparation of grant
				applications) or the activities carried out under those
				grants.
							.
				202.Authorization
			 of appropriations
				(a)Separation from
			 other National emergency Grant FundsSection 132(a)(2)(A) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2862(a)(2)(A)) is amended by
			 striking subsection (a)(4), and inserting subsections
			 (a)(1)(B), (a)(4), (c),.
				(b)AuthorizationSection
			 174 of the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by
			 adding at the end the following:
					
						(d)Employment and
				training assistance for manufacturing workersThere is authorized
				to be appropriated to carry out section 173(a)(1)(B), $1,500,000,000 for fiscal
				year
				2009.
						.
				203.Conforming
			 amendments
				(a)Redesignations
					(1)Sections 170(b)(2) and 171(d) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2915(b)(2), 2916(d)) are amended by
			 striking section 173(b) and inserting section
			 173(h).
					(2)Section 173(f)(6)
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2918(f)(6)) is amended by
			 striking subsection (c)(1)(B) and inserting subsection
			 (b)(1)(B).
					(b)HeadingSection
			 174(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2919(c)) is amended
			 by striking all that precedes paragraph (1) and inserting the following:
					
						(c)Health
				Insurance and other assistance for eligible
				workers
						.
				IIIIncreasing
			 technological skills of automobile industry workers in manufacturing new
			 technologically advanced, energy efficient, and renewable fuel powered motor
			 vehicles
			301.Advanced
			 training partnership grants to upgrade automobile industry workers' skills
			 concerning new technologically advanced, energy efficient, and renewable fuel
			 powered motor vehiclesSection
			 171(e) of the Workforce Investment Act of 1998 (29 U.S.C. 2916(e)), as added by
			 Public Law 110–140, is amended by—
				(1)in paragraph
			 (1)(B)—
					(A)in clause
			 (i)(II), by inserting before the semicolon the following: , including
			 industries (which may be industries that supply equipment) engaged in the
			 integration of advanced technology equipment or processes for the design,
			 engineering, and manufacturing of new technologically advanced, energy
			 efficient, and renewable fuel powered motor vehicles; and
					(B)in clause
			 (ii)—
						(i)in
			 subclause (VI), by striking and at the end;
						(ii)in
			 subclause (VII), by striking the period and inserting ; and;
			 and
						(iii)by adding at
			 the end the following:
							
								(VIII)industries
				that design, engineer, manufacture, or supply equipment for, new
				technologically advanced, energy efficient, and renewable fuel powered motor
				vehicles.
								;
						(2)in paragraph
			 (2)—
					(A)by redesignating
			 subparagraph (E) as subparagraph (F); and
					(B)by inserting
			 after subparagraph (D) the following:
						
							(E)Advanced
				training partnership programs
								(i)DefinitionIn
				this subparagraph, the term institution of higher education has
				the meaning given the term in section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a)).
								(ii)General
				AuthorityUnder the program established under paragraph (1), the
				Secretary shall award advanced training partnership grants on a competitive
				basis from funds available under paragraph (9). The Secretary shall award the
				grants to institutions of higher education, in the United States, that have the
				capacity, technical knowledge, and experience to administer advanced training
				partnership programs for the design, engineering, manufacture, or supply of
				equipment for, new technologically advanced, energy efficient, and renewable
				fuel powered motor vehicles. In awarding grants under this subparagraph, the
				Secretary shall give priority to institutions of higher education whose grant
				applications specify that the institutions have established or will, by the
				date grants are made to such institutions, establish partnerships under clause
				(iii) that include new motor vehicle manufacturers, and suppliers of equipment
				for new motor vehicles, in the United States, that have collective bargaining
				relationships with 1 or more labor organizations.
								(iii)Partnerships
									(I)In
				generalTo be eligible to receive a grant under this
				subparagraph, an institution of higher education shall specify in its grant
				application that the institution has established or will, by the date a grant
				is made to the institution, establish a partnership to carry out activities
				under the grant.
									(II)MembersThe
				partnership shall—
										(aa)include a
				representative of the institution of higher education that applies for the
				grant, of new motor vehicle manufacturers, of labor organizations, and, where
				applicable, of industry and labor training centers; and
										(bb)may include, as
				appropriate, as determined by the institution of higher education, a
				representative of suppliers of equipment for new motor vehicles, of local
				governments, of other postsecondary technical institutions, and of other public
				and private organizations, including veterans organizations.
										(III)QualificationsThe
				members of the partnership shall demonstrate capability and experience in
				implementing and operating the activities described in clause (iv).
									(iv)ActivitiesThe
				partnership shall coordinate its activities with the activities of engineering,
				apprenticeship, and labor-management training programs, and other appropriate
				training programs. The partnership shall implement an advanced training
				partnership program that—
									(I)leads to
				educating and training workers in the creation, operation, and maintenance of
				sophisticated and highly technical manufacturing equipment and processes used
				in the design, engineering, manufacture, and supply of equipment for, as
				appropriate, technologically advanced, energy efficient, and renewable fuel
				powered motor vehicles; and
									(II)lead to economic
				self-sufficiency and improved skills for such workers.
									(v)Use of
				fundsThe partnership shall use not less than 90 percent of the
				funds made available through the grant to pay for not more than 90 percent of
				the costs of the advanced training partnership program, including the education
				and training of trainees, the utilization of training centers, and, during the
				training period, the applicable wages of the trainees, the trainers, and other
				experts as provided by section 181(a)(1)(A). The institution of higher
				education that receives the grant may use not more than 10 percent of the grant
				funds to pay for the institution's administrative costs of carrying out the
				program.
								(vi)RegulationsNot
				later than 90 days after the date of enactment of the Main Street Manufacturing
				Communities Reinvestment Act of 2009, the Secretary shall promulgate, as
				interim final rules, such reasonable regulations as may be necessary to
				implement the awarding of grants expeditiously under paragraph
				(2)(E).
								;
				
					(3)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking or (E) and inserting or (F);
			 and
					(B)in subparagraph
			 (B), by striking (E) and inserting (F);
					(4)in paragraph
			 (8)—
					(A)in the matter
			 preceding subparagraph (A), by inserting (other than paragraph
			 (2)(E)) after this subsection; and
					(B)in subparagraph
			 (B), by striking paragraph (2)(E) and inserting paragraph
			 (2)(F); and
					(5)by adding at the
			 end the following:
					
						(9)Advanced
				training partnership programsThere is authorized to be
				appropriated to the Secretary to carry out paragraph (2)(E), $1,500,000,000
				annually over 2 fiscal years, beginning with the first full fiscal year after
				the date of enactment of the Main Street Manufacturing Communities Reinvestment
				Act of 2009. Such funds shall remain available until expended for grants
				awarded pursuant to such paragraph.
						(10)DefinitionsIn
				this subsection:
							(A)Motor
				vehicleThe term motor vehicle has the meaning given
				the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
							(B)NewThe
				term new, used with respect to a motor vehicle, means a new
				(within the meaning of title II of the Clean Air Act (42 U.S.C. 7521 et seq.))
				motor vehicle.
							(C)New
				technologically advancedThe term new technologically
				advanced, used with respect to a motor vehicle, includes a motor vehicle
				with electric transportation technology, as that term is defined in section
				131(a)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C.
				17011(a)(3)) or advanced gasoline combustion technology, such as direct
				injection engine technology.
							(D)New
				technologically advanced, energy efficient, and renewable fuel powered motor
				vehicleThe term new technologically advanced, energy
				efficient, and renewable fuel powered motor vehicle includes a new
				advanced lean burn technology motor vehicle, a new qualified fuel cell motor
				vehicle, a new qualified hybrid motor vehicle, or a new qualified alternative
				fuel motor vehicle, as those terms are defined in section 30B of the Internal
				Revenue Code of 1986, or a mixed-fuel vehicle, as defined in such section, that
				is
				new.
							.
				
